RALPH B. GUY, Jr., Circuit Judge,
dissenting.1
If I were persuaded to join those courts which have concluded that mandatory drug testing of public employees offends the fourth amendment, I would gladly join in Judge Martin’s well written opinion. Indeed, it would be the easy way out to concur since the courts have produced a plethora of conflicting opinions on this issue and the Supreme Court has now taken the matter for resolution.2 However, I remain convinced that all of the approaches to this problem have not been fully explored and that the issue has not been defined once and for all.
I.
The discussion of this issue, at least for me, starts with the reality that constitutional restrictions do not apply equally to all. Private employers who want to institute a drug testing program may do so and need not concern themselves with the fourth amendment.3 Public employers, on the other hand, find their attempts at drug testing constrained by the strictures of the *1552fourth amendment — or at least, so goes the conventional wisdom. My initial premise is that although the fourth amendment is a restriction on the action of public officials, it is not necessarily applicable to mandatory drug testing of public employees. As will soon be apparent, the word “necessarily” looms large in my analysis.
The typical fourth amendment analysis in the drug testing cases starts off with an inquiry as to whether the individual has a “reasonable expectation of privacy.” See, e.g., Von RAAB, 816 F.2d at 175 (citing United States v. Jacobson, 466 U.S. 109, 113, 104 S.Ct. 1652, 1656, 80 L.Ed.2d 85 (1984)). Since we are talking about drug testing of urine samples, the analysis usually concludes quickly that the act of urination is a very private one and thus the “reasonable expectation of privacy” test is satisfied.4 I submit that the conclusion reached as to privacy concerns does not answer the fourth amendment question. “[T]he Fourth Amendment cannot be translated into a general constitutional ‘right to privacy.’ ” Katz v. United States, 389 U.S. 347, 350, 88 S.Ct. 507, 510, 19 L.Ed.2d 576 (1967). “Virtually every governmental action interferes with personal privacy to some degree. The question in each case is whether that interference violates a command of the United States Constitution.” Id. at 350 n. 5, 88 S.Ct. at 510 n. 5. In order to find out if “a command of the United States Constitution” is offended by a search, one must first determine if there has been a search. Although the majority of drug testing cases have stated or assumed that a search is involved, I suggest that that is not necessarily the case. If an employer without consent were to remove urine with a catheter from the bodies of employees, just as the blood sample was removed by a needle in Schmerber,5 I would agree that this is a search. However, if the employee is asked to donate a urine sample and surrender it to the employer for analysis, is that a search? I would conclude it is not for the simplest of reasons. It does not comport with any commonly accepted definition of the word “search.” I fully realize that a search does not necessarily require a physical intrusion. I am also well aware of the familiar refrain quoted by the majority that “the Fourth Amendment protects people, not places.” 6 Lovvorn v. City of Chattanooga, 846 F.2d 1539, 1542 (quoting Katz, 389 U.S. at 351, 88 S.Ct. at 511). However, the very next line from Katz reads: “What a person knowingly exposes to the public, even in his own home or office, is not a subject of Fourth Amendment protection.” 389 U.S. at 351, 88 S.Ct. at 511. To illustrate: If a public employer were to go to a public employee’s house and rummage without permission through a desk and take the employee’s tax returns, this would clearly be a search. But, if that same employer asks the employee to bring in his tax returns and the employee does, I submit that is not a search. In fairness, it must be stated that a compelled compliance may turn a voluntary act into an involuntary one and thus implicate the fourth amendment. It is thus necessary to analyze whether the surrender of a urine sample by an employee to the employer is a voluntary act. I suggest that it is for the reason that the public employee is free to refuse the request. To be sure, adverse consequences may follow, even including loss of employment, but can that turn a non-search into a search?
*1553The Supreme Court, on at least one occasion, has answered a similar question in the negative. Wyman v. James, 400 U.S. 309, 91 S.Ct. 381, 27 L.Ed.2d 408 (1971), addressed this issue of “refusal with consequences” in a related context. The facts in Wyman may be summarized by a brief quote from the case:
The District Court majority held that a mother receiving AFDC relief may refuse, without forfeiting her right to that relief, the periodic home visit which the cited New York statutes and regulations prescribe as a condition for the continuance of assistance under the program. The beneficiary’s thesis, and that of the District Court majority, is that home visitation is a search and, when not consented to or when not supported by a warrant based on probable cause, violates the beneficiary’s Fourth and Fourteenth Amendment rights.
Id. at 312-13, 91 S.Ct. at 383.
The Supreme Court, speaking through Justice Blackmun, reversed the district court. Both the language and the reasoning are interesting.7 After first discussing and approving of the district court’s “a man’s home is his castle” approach, the Court stated:
This natural and quite proper protective attitude, however, is not a factor in this case, for the seemingly obvious and simple reason that we are not concerned here with any search by the New York social service agency in the Fourth Amendment meaning of that term. It is true that the governing statute and regulations appear to make mandatory the initial home visit and the subsequent periodic “contacts” (which may include home visits) for the inception and continuance of aid. It is also true that the caseworker’s posture in the home visit is perhaps, in a sense, both rehabilitative and investigative. But this latter aspect, we think, is given too broad a character and far more emphasis than it deserves if it is equated with a search in the traditional criminal law context. We note, too, that the visitation in itself is not forced or compelled, and that the beneficiary’s denial of permission is not a criminal act. If consent to the visitation is withheld, no visitation takes place. The aid then never begins or merely ceases, as the case may be. There is no entry of the home and there is no search.
Wyman, 400 U.S. at 317-18, 91 S.Ct. at 386. In Wyman the right to refuse entry *1554was equated with consent to enter if, in fact, refusal did not occur. In discussing the consequences of a refusal, the Supreme Court said the “aid [which may be all the family has to live on] merely ceases.” Is not the employee who refuses to submit to drug testing in an analogous position?8 Under the Wyman logic, the surrender of the sample to the employer would not constitute a search any more than did the home visit consented to by the ADFC parent.
In suggesting that no fourth amendment search is involved in the donation of a urine sample under these circumstances, it is necessary to deal also with the “second search” aspect of the procedure. If one were willing to conclude that the donation of a sample under conditions that gave appropriate consideration to modesty concerns is not a search, is not the chemical analysis of the sample itself a search? I think this question has to be answered “yes,” but I would dispose of it in the way the Court did in Wyman by indicating it is not the kind of search that is within the purview of the fourth amendment. The concerns arising from the so-called second search are really fifth amendment concerns. Since the testing programs here are constructed so that criminal prosecution concerns are not implicated, there is no fifth amendment problem.9
Here, the employee, in the language of Katz, “knowingly exposes” the urine sample to his employer. Of this there can be no doubt. The real question again is the interplay between voluntary and involuntary “exposure” within the context of the fourth amendment.
The fourth amendment does address, but does not resolve this issue. The classic type of involuntary exposure anticipated by the fourth amendment is that compelled by a warrant. But there are many situations in which a person may be legally subjected to an involuntary search even in the absence of a warrant. The exceptions to the warrant requirement are numerous. There is, to name but a few: the “automobile exception,” Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925); “search incident to arrest,” Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969); and “inventory searches,” Illinois v. Lafayette, 462 U.S. 640, 103 S.Ct. 2605, 77 L.Ed.2d 65 (1983).10 Whether these exceptions have any common thread or not is debatable, but one *1555way of analyzing them is to note that in each exception there is something about the relationship of the searcher to the sear-chee or the purpose of the search that calls for a less stringent application of the fourth amendment. For example, the Chi-mel search is for the purpose of protecting the officer. It is not (at least ostensibly) to gather evidence. Similarly, the inventory search is to protect the police against spurious claims of missing property. Both the search incident to arrest and inventory searches are prophylactic rather than investigative. Rather than viewing these types of searches as exceptions to the warrant requirement, the courts could have simply held that they are not the kind of searches implicated by the fourth amendment (the Wyman approach). However, since they are both so clearly a “search” under any usual definition of that word, it probably makes more sense to think of them as exceptions. Where we are not dealing with a typical search, however, as in drug testing, there is no reason why one cannot apply the logic without the label. Since the purpose of drug testing is other than investigative, it should merit the same exemption other prophylactic intrusions have received.11
I see no principled reason why public employee drug testing cannot be analyzed in the same manner. For example, when a police officer is asked to qualify periodically on the firing range with his firearm in order to remain on duty, the purpose is not primarily to find non-qualifying officers but, rather, to ensure that the officers will practice adequately so that they can pass the test. The same thing is true of drug testing. Undoubtedly Commissioner Kennedy would prefer that every public safety officer test negative.12 The threat of periodic drug testing, however, is the motivator to keep public safety officers drug free.13
In this regard, I want to return for a moment to that part of the Wyman analysis where the Court points out that although “one’s Fourth Amendment protection subsists apart from his being suspected of criminal behavior ... that we are not concerned here with any search ... in the Fourth Amendment meaning of the term.” 400 U.S. at 317, 91 S.Ct. at 385-86. In other words, there are “searches” and then again there are “Fourth Amendment searches.” Although the Wyman opinion does not suggest how we distinguish between the two, I would hope that common sense would be a large component in any test that evolves. The City in seeking these urine samples is not acting pursuant to its police powers, nor is it acting in furtherance of any type of criminal investigation or prosecution. Rather, the City’s proposed drug testing program arises from a number of other considerations that do not involve the fourth amendment. First, the City is acting in its capacity as an employer and should to the greatest degree possible be no less constrained than a private employer would be in similar circumstances. Second, it has the legal responsibility for the safety of its citizens and has not only a right but an obligation to protect its citizens from the misdeeds, negligent or otherwise, of its employees. Third, government stands as a role model of sorts and should be able to project an appropriate *1556image to its citizens. I see nothing wrong with a city wanting to demonstrate to its residents that it has a drug free work force. Furthermore, since government at all levels is the largest single employer in this country, I see nothing wrong with its sending a message that future potential government employees must be and remain drug free.
On the basis of the record made in this case, the effects of drug usage on performance are demonstrated to be significant and yet the effects may not be readily detectable on a day-to-day basis. It is not the totally disabled we are talking about, but the slightly impaired. Impairment does not respect the public/private sector dichotomy that appears to exist in this area of the law. The public wants and rightfully expects the policeman’s finger on the trigger to be as steady as the jockey’s hand on the bridle.14 Unfortunately, as yet, there is no test for impaired judgment other than an after-the-fact analysis. Therefore, the City rightfully seeks to reduce those factors which contribute to impairment.
II.
Assuming arguendo that mandatory drug testing of public safety workers by means of urinalysis is a search within the meaning of the fourth amendment, I believe that such a search is not unreasonable —even absent individualized suspicion of drug use. Therefore, I would hold that the City of Chattanooga’s proposed plan to test its public safety employees for drug use does not violate the fourth amendment’s prohibition against unreasonable searches.
Many of the recent cases which have struck down drug testing programs have cited to the recent Supreme Court decision in O’Connor v. Ortega, 480 U.S. -, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987). Although I do not find that O’Connor dictates the result in a drug testing case, if one concedes that the chemical analysis of the urine sample is a search, then O’Con-nor becomes relevant to the issue of whether such a search is proscribed by the fourth amendment. Accordingly, I begin my analysis of the reasonableness issue with a brief review of the O’Connor decision.
In O’Connor, the Court was confronted with the issue of whether administrators of a state hospital could constitutionally search the office, desk, and file drawers of a doctor who was on leave of absence pending the investigation of alleged misconduct. Justice O’Connor, writing for a plurality of the Court,15 found that Dr. Ortega had a reasonable expectation of privacy in his office, desk, and file cabinets and, therefore, a search of those areas by his government employer implicated the fourth amendment. 107 S.Ct. at 1498-99. The plurality opinion then went on to discuss whether or not the search was unreasonable. The plurality adopted a balancing test to determine the reasonableness of the search:
A determination of the standard of reasonableness applicable to a particular class of searches requires “balancpng] the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the importance of the governmental interests alleged to justify the intrusion.” In the case of searches conducted by a public employer, we must balance the invasion of the employees’ legitimate expectations of privacy against the government’s need for supervision, control and the efficient operation of the work place.
O’Connor, 107 S.Ct. at 1499 (citations omitted).
Applying this balancing test, the plurality concluded that it would be “unworkable” and “unduly burdensome” to require a public employer to obtain a warrant prior to entering an employee’s office or desk. 107 S.Ct. at 1500. The plurality also concluded that it would be an “intolerable burden” to impose a “probable cause” requirement on *1557public employers who seek to gain unauthorized access to an employee’s, office “for legitimate work-related, non-investigatory intrusions [e.g., locate a missing file] as well as investigations of work related misconduct.” 107 S.Ct. at 1502 (emphasis added). The plurality, however, stopped short of deciding whether or not “individualized suspicion” was necessary to justify the search. 107 S.Ct. at 1503 (“Because the petitioners had an ‘individualized suspicion' of misconduct by Dr. Ortega, we need not decide whether individualized suspicion is an essential element of the standard of reasonableness that we adopt today.”)
After describing its “standard of reasonableness,” the Court concluded that remand was appropriate for further factual development.
In his concurring opinion, Justice Scalia wrote separately to emphasize his view that the fourth amendment is implicated a fortiori, because the search of the employee’s personal office was conducted by the government, even though it was acting in its capacity as an employer rather than pursuant to its police powers. 107 S.Ct. at 1505 (Scalia, J., concurring). According to Justice Scalia, the government’s status as an employer was relevant, however, to the issue of whether the search was reasonable. Therefore, Justice Scalia stated:
I would hold that government searches to retrieve work-related materials or to investigate violations of workplace rules —searches of the sort that are regarded as reasonable and normal in the private employer context — do not violate the Fourth Amendment.
107 S.Ct. at 1506 (Scalia, J., concurring). Justice Scalia agreed with the plurality that the issue could not be resolved on summary judgment due to the conflicting evidence.
The foregoing O’Connor analysis highlights two important points. First, the plurality opinion clearly left unresolved the question of whether public employers can conduct searches absent individualized suspicion.16 Second, both the plurality and the concurring opinion emphasized the weight which must be given to the government’s status as an employer when applying the balancing test used to determine the reasonableness of the search. It is primarily this second factor which leads me to conclude that it is not unreasonable for the City of Chattanooga to test its public safety personnel for drug use.
In its opinion in this case, the majority purports to apply the balancing test set forth in O’Connor v. Ortega, i.e., weighing the privacy interests of the individual employees against “the governmental interest in the efficient and proper operation of the workplace.” Lovvorn, 846 F.2d at 1544 (quoting O’Connor, — U.S. at -, 107 S.Ct. at 1501, 94 L.Ed.2d at 727); Penny, 846 F. at 1566. On one side of the scale, the majority places the privacy interest in both the act of urination and in the “physiological secrets” which the urine contains. As previously noted, I am not particularly troubled by the “embarrassment factor” implicated by the fact that the urine donation must be observed in order to ensure the accuracy of the urinalysis test.17 Although this is a factor which may be given some weight, I do not believe that it is determinative. I believe that the chemical analysis of the urine which reveals information not otherwise available, is the more significant of the two concerns.
My disagreement with the majority, however, focuses on the other side of the scale, i.e., the government’s interest in testing. In both Lovvorn and Penny, the majority concentrates almost exclusively on the general threat to public safety posed by emergency workers who attempt to perform their duties while under the debilitating influences of controlled substances. The majority correctly notes that “the use of such substances, such as marijuana, can adversely affect one’s perception, decision-*1558making time, short-term memory, motor skills, and judgment.” Lovvorn, at 1544. See also Penny, at 1565. There is no question that this is an important concern which the courts should take into consideration when deciding whether mandatory drug testing is reasonable.18 I also agree with the majority that all three categories of employees who would be subject to testing (firefighters, police officers, and paramedics) are engaged in hazardous activities and are often called upon to respond to life threatening emergencies. I would also add that these types of workers are frequently required to operate emergency vehicles at high speeds, thereby creating an even greater risk to themselves and to the public if their performance is impaired by the use of drugs. Moreover, I am also in agreement with the majority’s conclusion that the government’s interest in imposing mandatory testing should be given more weight in cases where the potential harm to society is “catastrophic” or “irretrievable.” Lovvorn, at 1546; Penny, at 1566.
My problem with the majority’s treatment of this issue is that it focuses exclusively on the public safety concern as the sole justification for testing public employees for drug use. The majority envisions a “continuum of employment categories” defined by the potential harm which would result if a particular type of employee failed to properly perform his or her duties. Lovvorn, at 1547. Thus, the majority apparently concedes that mandatory testing —even absent individualized suspicion— may be reasonable in certain circumstances, e.g., air-traffic controllers or nuclear power plant workers. In addition, the majority would apparently allow testing of other categories, such as police officers and firefighters, where there is “some evidence of a significant department-wide problem.” Lovvorn, at 1547.19
The analysis proposed by the majority is logical and might be appropriate if we were considering the constitutionality of an ordinance passed by the City of Chattanooga pursuant to its general police powers to provide for the safety and welfare of its citizenry. In fact, several of the drug testing cases have involved attempts by the government to regulate private sector employees.20 In the cases before us, however, plaintiffs challenge the authority of Chattanooga to test its own employees. Both the plurality and the concurring opinions in O’Connor v. Ortega highlight the fundamental importance of the fact that the government was acting as an employer. Since Chattanooga is acting pursuant to its role as an employer, there are several additional factors which must be placed on the *1559scales when determining whether the testing is reasonable.
First, a corollary to the public safety issue discussed by the majority is the corresponding liability costs associated with any accident resulting from drug use by emergency workers. Since the Supreme Court’s decision in Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), municipalities have been subject to suit under 42 U.S.C. § 1983. It is common knowledge that municipalities across the country are facing financial difficulties in light of the current “liability crisis.” Thus, in addition to the general interests in protecting the lives and safety of its citizens and employees, the City also has a strong financial interest in taking affirmative measures designed to reduce the risk of accidents and related injuries.
Public employers must also consider the negative image created by public servants who buy and use drugs. The City of Chattanooga certainly has a legitimate interest in assuring its citizens that the public servants who are responsible for protecting them are not drug abusers. This problem is especially acute with respect to the potential for drug use among the officers of the Chattanooga Police Department. Like firefighters and paramedics, police officers are often called upon to rapidly respond to life-threatening emergencies. Moreover, police officers are required to carry weapons and are authorized to use deadly force in certain circumstances. Police officers often confront threatening situations which call for the utmost care in the rapid exercise of sound judgment. Therefore, the City has a strong interest in assuring that the officers are always at the peak of their physical and mental abilities. Perhaps even more importantly, police officers are sworn to uphold and enforce the laws, including the laws which prohibit the sale, use or possession of certain illicit drugs.21 By using illegal drugs, police officers expose themselves to compromise, thereby seriously jeopardizing their effectiveness as law enforcement agents. Therefore, the very act of drug use by a police officer has a significant adverse effect on job performance, in addition to any physiological side effects which may occur.22
Third, the City of Chattanooga has the same need for “supervision, control and the efficient operation of the work place” as does any other employer, public or private. As noted by the Supreme Court in O’Con-nor:
Public employers have an interest in ensuring that their agencies operate in an effective and efficient manner, and the work of these agencies inevitably suffers from the inefficiency, incompetence, mismanagement or other work-related mis*1560feasance of its employees. Indeed, in many cases, public employees are entrusted with tremendous responsibility, and the consequences of their misconduct or incompetence to both the agency and the public interest can be severe. In contrast to law enforcement officials, therefore, public employers are not enforcers of the criminal law; instead, public employers have a direct and overriding interest in ensuring that the work of the agency is conducted in a proper and efficient manner.
107 S.Ct. at 1502.
Given the nature of the hazardous and vital duties performed by public safety workers, it is natural to focus attention on the more dramatic types of activities when analyzing the potential adverse effects of drug use on job performance. This type of narrow analysis, however, ignores the adverse impact that drug use might have on the more mundane day-to-day duties of police officers and firefighters. Public safety workers are often required to perform a variety of administrative tasks such as filing reports and maintaining logs and records. Although these duties may be less glamorous than fighting fires, rescuing accident victims or arresting criminals, they are nonetheless essential to the continuing operations of the fire and police departments. Employees who are under the influence of drugs are certainly less capable of performing these types of administrative functions in a proficient and expeditious manner.23 Moreover, it is well established that there is a strong correlation between drug and alcohol abuse and absenteeism, tardiness and chronic medical problems.24 All of these manifestations of employee drug abuse problems lead to increased costs for the employer, regardless of whether the work is being performed in the private or public sector.
Because of the toll which drug abuse takes on productivity and efficiency, drug testing has become increasingly common among companies in the private sector.25 Although private employers generally are not subject to the strictures of the fourth amendment, I agree with the general principle expressed by Justice Scalia in his concurring opinion in O’Connor that “searches of the sort that are regarded as reasonable and normal in the private employer context — do not violate the Fourth Amendment.” 107 S.Ct. at 1506 (Scalia, J., concurring). To me it seems anomalous that a privately owned security company can test its employees for drug use, whereas the City of Chattanooga is not allowed to test its emergency personnel absent individualized suspicion of drug use.
Essentially, the majority concludes that the mandatory testing of police officers and firefighters is an unreasonable search because the potential risk of injury or loss of life is not sufficiently “catastrophic” to justify the infringement upon the privacy interests of the individual employees. It is not until after it has completed its balancing test that the majority expressly considers the government’s status as an employer. Having already decided that the proposed mandatory testing is unconstitutional, the majority invokes the doctrine of “unconstitutional conditions” to support its conclusion that “a search otherwise unreasonable does not become constitutionally palatable because it is attached as a condition of employment.” Lovvorn, at *15611548 (citing National Federation of Federal Employees v. Weinberger, 818 F.2d 935, 943 (D.C.Cir.1987)).26
The flaw in this argument lies in the premise, i.e., that the search in this case is “otherwise unreasonable.” I believe that the majority erred by failing to give greater weight to the City’s concerns as an employer when performing the initial balancing test. The issue is not whether the City of Chattanooga can subject its employees to an unconstitutional search as a condition of employment; but rather, whether the City has legitimate reasons as an employer which would justify screening its work force for drug abusers. Although the case law is clear that a public employee cannot be made to surrender a constitutional right as a condition of employment, this proposition begs rather than answers the question. There is no right, constitutional or otherwise, to be impaired for duty or to engage in illegal drug usage. I do not find the incantation of the “unconstitutional condition of employment” principle found in many of drug testing cases to be helpful in resolving the issue of whether the fourth amendment is offended by the drug testing of public employees.
To hold that the fourth amendment does not prohibit mandatory drug testing of public employees does not diminish their constitutional rights vis-a-vis their private sector counterparts. Rather, it merely places governmental employers, such as the City of Chattanooga, on par with private companies.
In addition to the public safety, governmental liability, general job performance, public confidence, and other factors which weigh in favor of drug testing, I am also persuaded by the lack of an acceptable alternative for detecting drug use by public employees. Under an individualized suspicion requirement, urinalysis essentially becomes a tool of confirmation, rather than discovery. Therefore, an employer would be forced to resort to other more traditional methods of investigation such as interrogation and surveillance. Not only would such tactics be more intrusive, they would also presumably be subject to constitutional restraints. I do not believe that the fourth amendment requires a public employer to wait until one of its employees is involved in a major accident or incident before it can constitutionally administer a drug test.27 In fact, a single incident of even major proportions would not constitute the type of “reasonable suspicion” which would enable department-wide testing. A mandatory department-wide testing program would diminish the stigma of being “singled out” for testing, and would eliminate the subjectivity which is inherent in any “reasonable individualized suspicion” test. Moreover, mandatory testing would have a salutory deterrent effect on potential users and would hopefully encourage drug abusers to seek treatment.
*1562I reject the notion implicit in many of the cases that “if government can make its employees do this today, what will it make them do tomorrow?” The courts have consistently demonstrated their ability to deal with the “tomorrows.” Further, this kind of “slippery slope”28 argument is of equal force when inverted, i.e., “if government cannot do this today, what will we forbid it to do tommorrow? ”
I suggest that the resolution of this controversy is best left to the political arena where the balancing of interests could be thrashed out in a real world setting. I am not unsympathetic to those employees who find the concept of drug testing unnecessarily accusatory and the procedures embarrassing. But, I think that these concerns must be viewed in the context of a nation caught in the throes of a drug problem that threatens its continued stability. I am reluctant to beat the “drug crisis” drum, for it inevitably suggests an ends justifies the means approach. Nevertheless, the fourth amendment balancing test requires a similar analysis, i.e., does the end (a drug-free public work force) justify the means (urinalysis, which necessitates an intrusion on the privacy interests of individual workers).
Given this analytical framework, I do not think that it is inappropriate to take judicial notice of the extent of the drug problem among the American workforce. It has been estimated that ten to twenty percent of American workers use dangerous drugs on the job29 resulting in a total cost of approximately sixty billion dollars annually.30 There is no reason to believe that public employees are immune from the problem of drug abuse which is prevalent throughout all segments of our society.31 Moreover, I believe we should also consider some of the other ramifications of the current drug problem. Federal, state, and local governments (including the City of Chattanooga) are currently spending billions of dollars annually on the “war against drugs.” The Achilles heel of this enforcement effort is that it deals almost exclusively with supply and does little with demand. The most effective way to deal with the drug problem is to dry up the demand. Certainly, if the government, as the nation’s largest employer, demanded a drug-free work force, it would have a significant impact on the demand side of the ledger.
Although writing a dissent by definition puts one on the losing side of an issue, there are certain compensations. One advantage is that a greater degree of latitude is available. I have not tried to set forth the precise parameters of a drug testing program which will not implicate the fourth amendment, and I readily admit that the precise contours of any given program are very important. My purpose really is to be a counterpoint to the majority of decisions which flatly conclude that no mandatory department-wide drug testing program is constitutional absent individualized suspicion where public employees are involved. I also write to express concern that the conclusion that such programs are unconstitutional may become fixed through repetition just as surely as through further analysis. The literature contains an ever expanding number of cases which address the constitutionality of drug testing; many of these decisions, however, merely parrot the conclusion that drug testing constitutes a search within the meaning of the fourth amendment.
In sum, I do not believe drug testing of the type proposed here constitutes a search *1563within the meaning of the fourth amendment. Assuming urinalysis does amount to a fourth amendment search, I do not believe that it is unreasonable.32 I would reverse the judgment of the district court and remand for further proceedings.

. This is intended to be my dissent in Lovvorn as well as in the companion case of Penny, et al. v. Kennedy, et al., 846 F.2d 1563 (6th Cir.1988). Since at the time of writing I did not know which opinion would issue first, I have addressed both cases in this dissent.


. National Treasury Employees Union v. Von RAAB, 816 F.2d 170 (5th Cir.1987), cert. granted, — U.S. -, 108 S.Ct. 1072, 99 L.Ed.2d 232 (1988).


. But cf. Brotherhood of Locomotive Engineers v. Burlington Northern RR, 838 F.2d 1087, 1092-93 (9th Cir.1988) (mandatory post-accident testing of railroad workers by private company violates collective bargaining agreement which implicitly incorporates fourth amendment guarantees to privacy).


. For purposes of this discussion, I want to deal with the issue of the "observed donation” over which so much ink has been spilled in the opinions. I am confidently assuming that if we otherwise remove the legal hurdles to drug testing that the technology exists whereby the employee may donate the sample with relative privacy. Although I do not wish to make light of this concern, I suggest that the whole issue of the “observed donation" has been somewhat of a red herring in these cases. The courts have yet to articulate a constitutional right of "modesty.”


. Schmerber v. California, 384 U.S. 757, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966).


. In commenting on this language, the Supreme Court later said: "[T]he specific content and incidents of this right must be shaped by the context in which it is asserted." Terry v. Ohio, 392 U.S. 1, 9, 88 S.Ct. 1868, 1873, 20 L.Ed.2d 889 (1968).


. The subsequent history of Wyman is also interesting in that it has never been overruled and, when referenced in subsequent Supreme Court decisions, the reference is not usually to the fourth amendment issues. However, those cases that have discussed Wyman in a fourth amendment context cast no doubt on its continuing validity. For example, the Court in South Dakota v. Opperman, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976), upheld the constitutionality of the police "inventory search" of impounded vehicles. Although the decision is primarily bottomed on the conclusion that "the conduct of the police was not ‘unreasonable’ under the Fourth Amendment,” id. at 376, 96 S.Ct. at 3100, the Court also acknowledges that an inventory may not even be a search. The Court stated:
Given the benign noncriminal context of the intrusion, see Wyman v. James, 400 U.S. 309, 317, [91 S.Ct. 381, 385, 27 L.Ed.2d 408] (1971), some courts have concluded that an inventory does not constitute a search for Fourth Amendment purposes. See, e.g., People v. Sullivan, supra, [29 N.Y.2d] at 77 [323 N.Y.S.2d 945], 272 N.E.2d, at 469; People v. Willis, 46 Mich.App. 436, 208 N.W.2d 204 (1973); State v. Wallen, 185 Neb. 44, 49-50, 173 N.W.2d 372, 376, cert. denied, 399 U.S. 912 [90 S.Ct. 2211, 26 L.ED.2d 568] (1970).
Opperman, 428 U.S. at 370 n. 6, 96 S.Ct. at 3097 n. 6. Opperman is also interesting in that it acknowledges that administrative procedures well may be justified notwithstanding that the harm sought to be prevented by the procedure may seldom occur. Justice Powell, in his concurrence, observes:
Except in rare cases, there is little danger associated with impounding unsearched automobiles. But the occasional danger that may exist cannot be discounted entirely. See Cooper v. California, 386 U.S. 58, 61-62 [87 S.Ct. 788, 790-91, 17 L.Ed.2d 730] (1967). The harmful consequences in those rare cases may be great, and there does not appear to be an effective way of identifying in advance those circumstances or classes of automobile impoundments which represent a greater risk.
Opperman, 428 U.S. at 378, 96 S.Ct. at 3101 (Powell, J., concurring). The observation that the rare case that presents a danger is hard to identify in advance by other means is equally applicable to the use of mandatory department-wide drug testing to ferret out those who are unfit for duty.


. In reality, the job does not "merely cease.” Rather, government workers have a variety of means at their disposal through which they may challenge their dismissals. In general, public employees enjoy many more protections than any comparable class of private sector employees in this country. If drug testing becomes a condition of employment, it also becomes, where applicable, negotiable; it becomes subject to civil service or merit board review; judicial review is available; and, last but certainly not least, it can be made a subject of political pressure. Governmental leaders have to face the electorate and no elected official will lightly incur the wrath of employee groups.


. Just as I suggested earlier, that a kind of knee-jerk reaction to the normally private act of urination has distorted the "reasonable expectations of privacy" analysis, I also suggest that the fact that we are dealing with drugs has distorted the "repercussions” aspect of the analysis. Since most drug related activities can trigger criminal sanctions, the tendency is to explore this issue against the backdrop of the fourth amendment's application to criminal cases. Implicit in my analysis is that a drug testing program has the necessary safeguards built in so that criminal sanctions for drug usage will not follow. I fully recognize that a positive result on a drug test may place the spotlight on a given employee resulting in a closer scrutiny of that person. A scenario can be envisioned in which further evidence of drug use might lead to additional problems, one of which could be a criminal investigation. This does not suggest to me that a "fruit of the poisonous tree” analysis is implicated since my premise is that the tree is not poisoned.


.Other exceptions to the warrant requirement include: “hot pursuit," Warden v. Hayden, 387 U.S. 294, 87 S.Ct. 1642, 18 L.Ed.2d 782 (1967); "stop and frisk,” Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); "border searches,” United States v. Hernandez, 473 U.S. 531, 105 S.Ct. 3304, 87 L.Ed.2d 381 (1985); “plain view," Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971); “school searches," New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985); "consent searches,” United States v. Mendenhall, 446 U.S. 544, 100 S.Ct. 1870, 64 L.Ed.2d 497 (1980); "administrative searches of highly regulated industries," Donovan v. Dewey, 452 U.S. 594, 101 S.Ct. 2534, 69 L.Ed.2d 262 (1981).


. As I indicate infra, I think public employee drug testing can be justified even if the testing is found to be a search covered by the fourth amendment. Nonetheless, I do not want to detract from the argument that it is not a search by the mere making of another argument.


. The courts that have quite uniformly required the governmental unit to have a “reasonable suspicion” before drug testing will be allowed have arguably missed the point of the drug testing programs. I contend that the analogy should be to proficiency testing and not criminal investigations. When a city tests its employees periodically in any number of ways to see if they are fit to do what they are being paid to do, it is not out of any "reasonable suspicion” that they are not. Rather, it is the act of a prudent employer satisfying itself that its employees are up to standards and motivating them to stay that way.


.If an officer is truly addicted, he may have lost the ability to voluntarily remain drug free. However, that officer should turn himself in and take advantage of the City’s rehabilitation (not dismissal) program for voluntarily admitted addiction. If a person knew he would get caught, he would have an incentive to turn himself in and then do a favor to himself, the City, and the public.


. Compare Shoemaker v. Handel, 795 F.2d 1136 (3d Cir.1986), where mandatory drug testing of jockeys by public authorities was approved.


. Justice O'Connor announced the judgment of the Court and delivered an opinion in which Chief Justice Rehnquist, Justice White and Justice Powell joined.


. It should also be noted that Justice O’Connor expressly refrained from addressing the issue of drug testing. 107 S.Ct. at 1504 n. ** ("Nor do we address the proper Fourth Amendment analysis for drug and alcohol testing of employees").


. See supra note 4.


.Numerous cases have cited public safety concerns in upholding mandatory drug testing of workers involved in hazardous activities or those who perform functions which involve the safety and welfare of large numbers of people. See, e.g., Jones v. McKenzie, 833 F.2d 335 (D.C.Cir.1987) (school bus attendant and other transportation department employees); Division 241, Amalgamated Transit Union v. Suscy, 538 F.2d 1264 (7th Cir.) (per curiam), cert. denied, 429 U.S. 1029, 97 S.Ct. 653, 50 L.Ed.2d 632 (1976) (bus drivers and other transportation workers); Transport Workers Union of Philadelphia, Local 234 v. Southeastern Pennsylvania Transportation Authority, 678 F.Supp. 543 (E.D.Pa.1988) (railroad workers); Rushton v. Neb. Pub. Power Dist., 653 F.Supp. 1510 (D.Neb.1987) (nuclear power plant workers); Allen v. City of Marietta, 601 F.Supp. 482 (N.D.Ga.1985) (electrical workers). But see Railway Labor Executives Ass’n. v. Burnley, 839 F.2d 575 (9th Cir.1988) (railroad workers could not be tested absent individualized suspicion of drug use).


. Although the majority would allow testing if there was evidence of a "significant department-wide drug problem," it does not attempt to define exactly what type of evidence is required or where the threshhold lies. The evidence in Lovvorn indicated that 25 out of 400 or 1 out of every 16 firefighters tested positive for drug use in 1985. The majority does not argue that this evidence is “tainted”; rather, it simply concludes that the problem is not sufficiently "wide-spread” to justify testing in this case. Likewise, the majority apparently concluded that the fact that 2 of the 360 police officers tested positive in 1985 combined with unconfirmed rumors of drug use by "several" officers was insufficient to justify the testing of the officers in Penny.


. See, e.g., Railway Labor Executives' Ass’n v. Burnley, 839 F.2d 575 (9th Cir.1988) (federal regulations which mandated drug testing of employees of privately owned railroad violated fourth amendment where testing was performed absent individualized suspicion).


. This unique responsibility also has an impact on the other side of the scale and I would contend that police officers have a diminished expectation of privacy. See, e.g., Mack v. FBI, 653 F.Supp. 70 (S.D.N.Y.1986) (FBI agent has a diminished expectation of privacy in his personal affairs, therefore it was not unreasonable to require him to submit to urinalysis in light of accusations that he had used cocaine).


. In Penny, the majority concedes that a stronger case can be made for mandatory drug testing of law enforcement agents. At 1567-68. Nevertheless, the majority concludes that testing is still unreasonable absent individualized suspicion. This conclusion is based primarily on the assumption that ‘‘[m]ost of the harm imposed on society because of impaired police takes the form not of lives lost, but in arrests not made and laws not enforced. And these losses, though significant, are not irretrievable.’’ At 1567. As in Lovvorn, the majority concentrates heavily on the potential for loss of life resulting from drug-related accidents. Although this is an important concern, I would also give more weight to the risk of corruption within the police department caused by officers who use drugs. See National Treasury Employees Union v. Von RAAB, 816 F.2d 170 (5th Cir.1987), cert. granted, — U.S. -, 108 S.Ct. 1072, 99 L.Ed.2d 232 (1988) (random testing of customs agents involved in drug enforcement not unreasonable even absent individualized suspicion). But cf. Policeman’s Benevolent Ass’n of New Jersey v. Washington Township, 672 F.Supp. 779 (D.N.J.1987) (random and annual mandatory drug testing of police officers were unreasonable searches because they were not based on individualized suspicion); Capua v. City of Plainfield, 643 F.Supp. 1507 (D.N.J.1986) (mass testing of police officers and firefighters unreasonable absent individualized suspicion); Feliciano v. City of Cleveland, 661 F.Supp. 578 (N.D.Ohio 1987) (mandatory testing of police academy cadets unreasonable absent individualized suspicion).


. Studies have shown that drug abusers function at only 50 to 67 percent of their performance capability. See M. Rothstein, Drug Testing in the Workplace: The Challenge to Employment Relations and Employment Law, 63 Chi.-Kent L.Rev. 683, 688 (1987) [hereinafter M. Roth-stein.] Specifically, drug abusers demonstrated poor work quality, inability to complete assignments, impaired memory, lethargy, carelessness and mistakes. Id. (citing P. Bensinger, Drugs in the Workplace: Employers’ Rights and Responsibilities, 1 (1984)).


. It has been estimated that employees who abuse drugs have an absenteeism rate 16 times higher than employees who do not use drugs. See Inwinkelreid, Some Preliminary Thoughts on the Wisdom of Governmental Prohibition or Regulation of Employee Urinalysis Testing, 11 Nova L.Rev. 563, 565 (1987).


. In 1982, it was estimated that only 10 percent of the Fortune 500 corporations tested their employees or prospective employees for drugs. By 1987, however, over 50 percent of the 500 largest corporations performed drug testing. M. Rothstein, supra note 23, at 703.


. In Nat'l Fed'n of Fed. Employees v. Weinberger, federal civilian employees of the Department of Defense filed suit challenging the imposition of a drug testing program. The district court granted the government’s motion to dismiss for lack of jurisdiction on the grounds that the employees were required to pursue their remedies through the Civil Service system before proceeding to federal court. The Court of Appeals for the District of Columbia Circuit reversed the dismissal but declined to decide the merits without further factual development in the trial court. 818 F.2d at 941-42. On remand, the court of appeals instructed the district court to apply the general fourth amendment balancing test to determine whether the testing was reasonable. But the court of appeals left open the question of whether individualized suspicion was necessary to justify the tests. In a single sentence in the penultimate paragraph of the opinion, the court of appeals stated: "We hold, too, that a search otherwise unreasonable cannot be redeemed by a public employer's exaction of ‘consent’ to the search is a condition of employment." 818 F.2d at 943.
It should be noted that, in a subsequent opinion, a different panel of the Court of Appeals for the District of Columbia Circuit held that mandatory drug testing of a school bus attendant and other transportation department employees was reasonable even absent individualized suspicion where testing was conducted as part of a routine medical examination and there was evidence of wide spread drug abuse among the workforce. Jones v. McKenzie, 833 F.2d 335 (D.C.Cir.1987).


. I note that the Court of Appeals for the Ninth Circuit would not even allow for post-accident testing of railroad workers absent some other evidence that drug use was involved. Burnley, 839 F.2d 575, 587.


. It is obvious that I have said little about the myriad number of drug testing cases which reach a result contrary to that suggested in this dissent. I offer two reasons for this. First, the facts of any drug testing case and the drug testing procedures adopted are indeed relevant and I do not mean to suggest to the contrary. Thus, in at least some of the cases which have struck down a drug testing program, I would have reached the same result even if not necessarily for the same reasons.
Second, if I were to start with the same initial premise as do most of the drug testing cases, I would reach the same result. It is not their scholarship I fault but, rather, the starting point of their analyses.
I would also emphasize that my suggested resolution of the instant cases is to reverse and remand for further proceedings. It may well be that after the "reasonable suspicion" hurdle is removed, the program may have other deficiencies.


. Schauer, Slippery Slopes, 99 Harv.L.Rev. 361 (1985).


. Time, Mar. 17, 1986 at 52-53 (cited in S. Wisotsky, The Ideology of Drug Testing, 11 Nova L.Rev. 763, 767 (1987)).


. Id. There is no question that the costs of alcohol abuse are even greater than those associated with drug abuse. Nevertheless, I agree with the majority that the City of Chattanooga is not constitutionally prohibited from dealing with the problems of substance abuse among its workers one step at a time.


.It has been estimated that 23 million Americans are currently using some type of illegal drug. M. Rothstein, supra note 23, at 684 n. 1 (citing Press Office, National Institute on Drug Abuse, Highlights of the 1987 National Household Survey on Drug Abuse, (Nov. 1986 rev.)).